


Exhibit 10.1

 

[g311282kai001.jpg]

 

August 15, 2009

 

Charles B. Ammann

c/o United Online, Inc.

21301 Burbank Boulevard

Woodland Hills, CA   91367-6677

 

Dear Chuck:

 

This letter agreement sets forth the terms and conditions of your continued
employment with United Online, Inc. (the “Company”), effective as of August 15,
2009 (the “Effective Date”).

 


1.             POSITION.  YOU WILL SERVE AS EXECUTIVE VICE PRESIDENT, GENERAL
COUNSEL AND SECRETARY OF THE COMPANY AND REPORT TO THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY.  YOU WILL AGREE TO DEVOTE YOUR FULL-TIME ATTENTION, SKILL AND
EFFORTS TO THE PERFORMANCE OF YOUR DUTIES FOR THE COMPANY.


 


2.             SALARY AND BENEFITS.


 


(A)           YOU WILL BE PAID A SALARY AT YOUR CURRENT ANNUALIZED RATE OF
$350,000.00, PAYABLE IN BI-WEEKLY INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S
STANDARD PAYROLL PRACTICES, SUBJECT TO SUCH INCREASES AS MAY BE DETERMINED FROM
TIME TO TIME BY THE COMPANY’S BOARD OF DIRECTORS.  AS USED IN THIS LETTER
AGREEMENT, THE TERM “BOARD OF DIRECTORS” SHALL REFER TO THE COMPANY’S BOARD OF
DIRECTORS OR OTHER GOVERNING BODY OR COMMITTEE TO WHICH THE AUTHORITY OF THE
BOARD OF DIRECTORS HAS BEEN DELEGATED.


 


(B)           YOU WILL BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S EMPLOYEE
BENEFIT PLANS, INCLUDING ITS 401(K) PLAN.  IN ADDITION, YOU WILL BE ENTITLED TO
PARTICIPATE IN THE COMPANY’S EXEC-U-CARE MEDICAL REIMBURSEMENT INSURANCE PLAN SO
LONG AS SUCH PLAN IS MADE GENERALLY AVAILABLE TO THE COMPANY’S SENIOR
EXECUTIVES.  YOU WILL BE ENTITLED TO A MINIMUM OF FOUR (4) WEEKS OF PAID
VACATION EACH YEAR OR SUCH GREATER AMOUNT AS DETERMINED IN ACCORDANCE WITH THE
COMPANY’S STANDARD VACATION POLICY.


 


(C)           THE COMPANY WILL PROMPTLY REIMBURSE YOU FOR ALL REASONABLE AND
NECESSARY BUSINESS EXPENSES YOU INCUR IN CONNECTION WITH THE BUSINESS OF THE
COMPANY AND THE PERFORMANCE OF YOUR DUTIES HEREUNDER UPON YOUR SUBMISSION OF
REASONABLE AND TIMELY DOCUMENTATION OF THE EXPENSES.  IN NO EVENT SHALL ANY
EXPENSE BE REIMBURSED LATER THAN THE END OF THE CALENDAR YEAR FOLLOWING THE
CALENDAR YEAR IN WHICH THAT EXPENSE WAS INCURRED, AND THE AMOUNTS REIMBURSED IN
ANY ONE CALENDAR YEAR SHALL NOT AFFECT THE AMOUNTS REIMBURSABLE IN ANY OTHER
CALENDAR YEAR.  YOUR RIGHT TO RECEIVE SUCH REIMBURSEMENTS MAY NOT BE EXCHANGED
OR LIQUIDATED FOR ANY OTHER BENEFIT.


 


3.             BONUS.     FOR EACH FISCAL YEAR DURING YOUR PERIOD OF EMPLOYMENT,
YOU WILL BE ELIGIBLE TO PARTICIPATE IN A BONUS PROGRAM WITH ELIGIBILITY FOR UP
TO 100% OF YOUR ANNUAL BASE SALARY.  THE PERFORMANCE CRITERIA FOR PURPOSES OF
DETERMINING YOU ACTUAL BONUS FOR EACH FISCAL YEAR WILL BE ESTABLISHED BY THE
COMPANY’S BOARD OF DIRECTORS.  YOUR ANNUAL BONUS WILL BE INCREASED TO INCLUDE
ANY INCREASES IN

 

--------------------------------------------------------------------------------


 


YOUR ANNUAL BONUS AS APPROVED BY THE BOARD OF DIRECTORS.  EXCEPT AS OTHERWISE
DETERMINED BY THE BOARD OF DIRECTORS OR SET FORTH HEREIN, YOUR BONUS AWARDS WILL
BE PAID ONLY IF YOU ARE EMPLOYED BY AND IN GOOD STANDING WITH THE COMPANY AT THE
TIME OF SUCH BONUS PAYMENTS.  YOUR ANNUAL BONUS AWARD SHALL IN NO EVENT BE PAID
LATER THAN THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF YOUR TAXABLE
YEAR OR, IF LATER, THE END OF THE COMPANY’S TAXABLE YEAR  IN WHICH SUCH BONUS
AWARD IS EARNED.


 


4.             RESTRICTED STOCK UNITS AND OTHER EQUITY AWARDS.


 


(A)           EFFECTIVE AUGUST 15, 2009, YOU WILL BE AWARDED RESTRICTED STOCK
UNITS COVERING 50,000 SHARES OF THE COMPANY’S COMMON STOCK (THE “RSU AWARD”). 
THE RSU AWARD WILL BE GRANTED UNDER THE COMPANY’S 2001 STOCK INCENTIVE PLAN (THE
“PLAN”) AND WILL BE SUBJECT TO THE STANDARD TERMS AND CONDITIONS SET FORTH IN
THE PLAN AND THE COMPANY’S STANDARD FORM RESTRICTED STOCK UNIT AGREEMENT FOR
EMPLOYEE AWARDS UNDER SUCH PLAN.  YOUR RSU AWARD WILL VEST, AND THE UNDERLYING
SHARES WILL BE ISSUED, ON AUGUST 15, 2012, SUBJECT TO YOUR CONTINUED EMPLOYMENT
WITH THE COMPANY THROUGH THAT DATE.


 


(B)           IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY “WITHOUT CAUSE” OR
BY YOU FOR “GOOD REASON” (AS EACH TERM IS DEFINED BELOW) PRIOR TO AUGUST 15,
2012, THE VESTING OF YOUR RSU AWARD AND ANY OTHER EQUITY AWARDS YOU HOLD AS OF
THE DATE OF SUCH TERMINATION WILL BE ACCELERATED BY THE ADDITIONAL NUMBER OF
SHARES IN WHICH YOU WOULD HAVE OTHERWISE BEEN VESTED AT THE TIME OF SUCH
TERMINATION HAD YOU COMPLETED AN ADDITIONAL TWELVE (12) MONTHS OF EMPLOYMENT
WITH THE COMPANY, CALCULATED AS IF SUCH RSU AWARD AND ANY SUCH OTHER EQUITY
AWARDS VESTED ON A MONTHLY BASIS.  SUCH VESTING ACCELERATION WILL OCCUR UPON THE
EXPIRATION OF ALL APPLICABLE REVIEW AND REVOCATION PERIODS APPLICABLE TO THE
RELEASE REFERRED TO IN SECTION 7(B) AS STATUTORILY REQUIRED BY LAW AND IN NO
EVENT LATER THAN THE LATER OF (I) THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE
END OF YOUR TAXABLE YEAR IN WHICH SUCH TERMINATION OF EMPLOYMENT OCCURS OR
(II) THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE COMPANY’S TAXABLE
YEAR IN WHICH SUCH TERMINATION OF EMPLOYMENT OCCURS.  IN NO EVENT WILL THE
NUMBER OF SHARES WHICH VEST ON SUCH AN ACCELERATED BASIS WITH RESPECT TO ANY
PARTICULAR EQUITY GRANT EXCEED THE NUMBER OF SHARES UNVESTED IMMEDIATELY PRIOR
TO THE DATE OF SUCH TERMINATION WITH RESPECT TO SUCH GRANT.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE AGREEMENT EVIDENCING A PARTICULAR  RESTRICTED STOCK
UNIT AWARD, THE SHARES OF COMMON STOCK UNDERLYING THE RESTRICTED STOCK UNITS
THAT VEST ON SUCH AN ACCELERATED BASIS WILL BE ISSUED TO YOU ON THE FIRST
BUSINESS DAY, WITHIN THE SIXTY (60)-DAY PERIOD FOLLOWING THE DATE OF YOUR
CESSATION FROM SERVICE AS A RESULT OF YOUR TERMINATION “WITHOUT CAUSE” (AS
DEFINED BELOW) OR YOUR RESIGNATION FOR “GOOD REASON” (AS DEFINED BELOW), ON
WHICH THE EXECUTED RELEASE REQUIRED OF YOU PURSUANT TO SECTION 7(B) IS EFFECTIVE
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS FOLLOWING ANY APPLICABLE REVOCATION
PERIOD, OR AS SOON THEREAFTER AS ADMINISTRATIVELY PRACTICABLE, BUT IN NO EVENT
LATER THAN THE LAST BUSINESS DAY OF THAT SIXTY (60)-DAY PERIOD ON WHICH SUCH
RELEASE IS EFFECTIVE AND ENFORCEABLE.


 


(C)           IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY “WITHOUT CAUSE” OR
BY YOU FOR “GOOD REASON” (AS EACH TERM IS DEFINED BELOW) PRIOR TO AUGUST 15,
2012 IN CONNECTION WITH, OR WITHIN TWELVE (12) MONTHS AFTER, A CHANGE IN CONTROL
OF THE COMPANY (AS DEFINED IN THE APPLICABLE STOCK PLAN, STOCK OPTION AGREEMENT
OR RESTRICTED STOCK UNIT AGREEMENT), THE VESTING OF YOUR RSU AWARD AND ANY OTHER
EQUITY AWARDS YOU HOLD AS OF THE DATE OF SUCH TERMINATION WILL BE ACCELERATED BY
THE ADDITIONAL NUMBER OF SHARES IN WHICH YOU WOULD HAVE OTHERWISE BEEN VESTED AT
THE TIME OF SUCH TERMINATION HAD YOU COMPLETED AN ADDITIONAL TWELVE (12) MONTHS
OF EMPLOYMENT WITH THE COMPANY OR, IF GREATER, AN ADDITIONAL PERIOD OF SERVICE
EQUAL IN DURATION TO THE ACTUAL PERIOD OF SERVICE YOU COMPLETED BETWEEN
AUGUST 15, 2009 (OR, WITH RESPECT TO ANY SUCH OTHER EQUITY AWARDS YOU HOLD
OUTSTANDING AS OF THE DATE OF SUCH TERMINATION, THE DATE OF THE COMMENCEMENT OF
VESTING WITH RESPECT TO SUCH EQUITY AWARDS) AND THE DATE OF SUCH TERMINATION, IN
ALL CASES CALCULATED AS IF SUCH RSU AWARD AND SUCH OTHER EQUITY AWARDS VESTED ON
A MONTHLY BASIS.  SUCH VESTING ACCELERATION WILL OCCUR UPON THE EXPIRATION OF
ALL APPLICABLE REVIEW AND REVOCATION PERIODS APPLICABLE TO THE RELEASE REFERRED
TO IN SECTION 7(B) AS STATUTORILY REQUIRED BY LAW AND IN NO EVENT LATER

 

2

--------------------------------------------------------------------------------


 


THAN THE LATER OF (I) THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF YOUR
TAXABLE YEAR IN WHICH SUCH TERMINATION OF EMPLOYMENT OCCURS OR (II) THE 15TH DAY
OF THE THIRD MONTH FOLLOWING THE END OF THE COMPANY’S TAXABLE YEAR IN WHICH SUCH
TERMINATION OF EMPLOYMENT OCCURS.  IN NO EVENT WILL THE NUMBER OF SHARES WHICH
VEST ON SUCH AN ACCELERATED BASIS WITH RESPECT TO ANY PARTICULAR EQUITY GRANT
EXCEED THE NUMBER OF SHARES UNVESTED IMMEDIATELY PRIOR TO THE DATE OF SUCH
TERMINATION WITH RESPECT TO SUCH GRANT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THE AGREEMENT EVIDENCING A PARTICULAR  RESTRICTED STOCK UNIT AWARD, THE
SHARES OF COMMON STOCK UNDERLYING THE RESTRICTED STOCK UNITS THAT VEST ON SUCH
AN ACCELERATED BASIS WILL BE ISSUED TO YOU ON THE FIRST BUSINESS DAY, WITHIN THE
SIXTY (60)-DAY PERIOD FOLLOWING THE DATE OF YOUR CESSATION FROM SERVICE AS A
RESULT OF YOUR TERMINATION “WITHOUT CAUSE” (AS DEFINED BELOW) OR YOUR
RESIGNATION FOR “GOOD REASON” (AS DEFINED BELOW), ON WHICH THE EXECUTED RELEASE
REQUIRED OF YOU PURSUANT TO SECTION 7(B) IS EFFECTIVE AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS FOLLOWING ANY APPLICABLE REVOCATION PERIOD, OR AS SOON
THEREAFTER AS ADMINISTRATIVELY PRACTICABLE, BUT IN NO EVENT LATER THAN THE LAST
BUSINESS DAY OF THAT SIXTY (60)-DAY PERIOD ON WHICH SUCH RELEASE IS EFFECTIVE
AND ENFORCEABLE.


 


(D)           UPON THE TERMINATION OF YOUR EMPLOYMENT AS A RESULT OF DEATH OR
DISABILITY (AS DEFINED BELOW), THE VESTING OF YOUR OUTSTANDING RSU AWARD AND ANY
OTHER EQUITY AWARDS YOU HOLD AS OF THE DATE OF SUCH TERMINATION WILL BE
ACCELERATED BY THE ADDITIONAL NUMBER OF SHARES IN WHICH YOU WOULD HAVE BEEN
VESTED AT THE TIME OF SUCH TERMINATION IF YOU HAD COMPLETED AN ADDITIONAL TWELVE
(12) MONTHS OF SERVICE, CALCULATED AS IF SUCH RSU AWARD AND ANY OTHER SUCH
EQUITY AWARDS VESTED ON A MONTHLY BASIS; PROVIDED HOWEVER, THAT IN NO EVENT WILL
THE NUMBER OF SHARES WHICH VEST ON SUCH AN ACCELERATED BASIS WITH RESPECT TO ANY
PARTICULAR EQUITY GRANT EXCEED THE NUMBER OF SHARES UNVESTED IMMEDIATELY PRIOR
TO THE DATE OF SUCH TERMINATION WITH RESPECT TO SUCH GRANT.  FOR PURPOSES OF
THIS LETTER AGREEMENT, “DISABILITY” MEANS YOUR INABILITY TO ENGAGE IN ANY
SUBSTANTIAL GAINFUL ACTIVITY NECESSARY TO PERFORM YOUR DUTIES HEREUNDER BY
REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR WHICH HAS LASTED, OR CAN BE EXPECTED TO LAST, FOR
A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS.


 


(E)           IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS SET FORTH IN
THIS SECTION 4 AND THE TERMS SET FORTH IN THE AGREEMENT EVIDENCING YOUR RSU
AWARD, THE TERMS SET FORTH IN THIS LETTER AGREEMENT WILL CONTROL. THE PROVISIONS
OF THIS SECTION 4 AND SECTION 7 WILL APPLY TO THE RSU AWARD AND PRIOR EQUITY
AWARDS REFERRED TO HEREIN, AND WILL ALSO APPLY TO FUTURE EQUITY AWARDS, EXCEPT
TO THE EXTENT SPECIFICALLY STATED IN THE APPLICABLE AWARD AGREEMENT OR IN A
RESOLUTION OF THE BOARD OF DIRECTORS.


 


5.             POLICIES; PROCEDURES; PROPRIETARY INFORMATION AND INVENTIONS
AGREEMENT.  AS AN EMPLOYEE OF THE COMPANY, YOU WILL BE EXPECTED TO ABIDE BY ALL
OF THE COMPANY’S POLICIES AND PROCEDURES, INCLUDING (WITHOUT LIMITATION) THE
TERMS OF THE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT BETWEEN YOU AND
THE COMPANY (A COPY OF WHICH IS ATTACHED HERETO AS APPENDIX A AND WHICH IS
INCORPORATED HEREIN BY REFERENCE), THE INSIDER TRADING POLICY, THE CODE OF
ETHICS AND THE EMPLOYEE HANDBOOK.


 


6.             AT WILL EMPLOYMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, YOUR EMPLOYMENT WITH THE COMPANY WILL BE “AT WILL” AND WILL
NOT BE FOR ANY SPECIFIED TERM, MEANING THAT EITHER YOU OR THE COMPANY WILL BE
ENTITLED TO TERMINATE YOUR EMPLOYMENT AT ANY TIME AND FOR ANY REASON, WITH OR
WITHOUT CAUSE OR ADVANCE NOTICE.  ANY CONTRARY REPRESENTATIONS THAT MAY HAVE
BEEN MADE TO YOU ARE SUPERSEDED BY THE TERMS SET FORTH IN THIS LETTER
AGREEMENT.  THIS IS THE FULL AND COMPLETE AGREEMENT BETWEEN YOU AND THE COMPANY
ON THIS SUBJECT.  ALTHOUGH YOUR JOB DUTIES, TITLE, COMPENSATION AND BENEFITS, AS
WELL AS THE COMPANY’S PERSONNEL POLICIES AND PROCEDURES, MAY CHANGE FROM TIME TO
TIME, THE “AT WILL” NATURE OF YOUR EMPLOYMENT MAY ONLY BE CHANGED IN AN EXPRESS
WRITTEN AGREEMENT SIGNED BY YOU AND THE CHIEF EXECUTIVE OFFICER OF THE COMPANY
AND APPROVED BY THE BOARD OF DIRECTORS.

 

3

--------------------------------------------------------------------------------


 


7.             SEPARATION FROM SERVICE.


 


(A)           TERMINATION BY YOU.  IF YOU TERMINATE YOUR  EMPLOYMENT WITH THE
COMPANY FOR ANY REASON OTHER THAN AS A RESULT OF YOUR DEATH OR DISABILITY OR
YOUR RESIGNATION FOR “GOOD REASON” (AS DEFINED BELOW), THEN ALL OBLIGATIONS OF
THE COMPANY AS SET FORTH IN THIS LETTER AGREEMENT WILL CEASE, OTHER THAN THE
OBLIGATION TO PAY YOU, ON YOUR TERMINATION DATE, ANY EARNED BUT UNPAID
COMPENSATION FOR SERVICES RENDERED THROUGH THAT DATE AND ANY ACCRUED BUT UNUSED
VACATION DAYS AS OF YOUR TERMINATION DATE (COLLECTIVELY, THE “ACCRUED
OBLIGATIONS”). IF YOU TERMINATE YOUR EMPLOYMENT WITH THE COMPANY FOR “GOOD
REASON”, (AS DEFINED BELOW) PRIOR TO AUGUST 15, 2012, THEN IN ADDITION TO THE
FOREGOING, THE COMPANY WILL PAY YOU THE SEPARATION PAYMENT (AS DEFINED BELOW)
AND THE BONUS PAYMENT (DESCRIBED IN THE SECOND SENTENCE OF SECTION 7(B) BELOW),
SUBJECT TO THE CONDITIONS SET FORTH AND YOUR COMPLIANCE WITH THE REQUIREMENTS IN
SECTION 7(B) BELOW FOR A SEPARATION PAYMENT MADE IN CONNECTION A TERMINATION
“WITHOUT CAUSE”, AND YOU WILL ALSO BE ENTITLED TO THE ACCELERATED VESTING OF
YOUR RSU AWARD AND ANY OTHER EQUITY AWARDS YOU HOLD AS OF THE EFFECTIVE DATE IN
ACCORDANCE WITH SECTION 4 ABOVE.  NOTWITHSTANDING YOUR SEPARATION FROM SERVICE
PURSUANT TO THIS SECTION 7(A), YOU WILL CONTINUE TO BE OBLIGATED TO COMPLY WITH
THE TERMS OF THE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT AND IF
APPLICABLE, THE RESTRICTIVE COVENANTS SET FORTH IN SECTION 9 BELOW.


 

(b)           Termination by the Company.  If (i) your employment is terminated
by the Company “without cause” (as defined below) prior to August 15, 2012,
(ii) you execute and deliver to the Company, within twenty-one (21) days  (or
forty-five (45) days to the extent such longer period is required under
applicable law) after the effective date of your termination of employment, a
comprehensive agreement releasing the Company and its officers, directors,
employees, stockholders, subsidiaries, affiliates, representatives and other
parties and containing such other and additional terms as the Company deems
satisfactory (the “Release”) and (iii) such Release becomes effective and
enforceable after the expiration of any applicable revocation period under
federal or state law, then the Company will pay you a separation payment (the
“Separation Payment”) equal to the sum of (i) twelve (12) months of your then
current monthly base salary, (ii) your Annual Bonus (as defined below), and
(iii) a prorated portion of your Annual Bonus (as defined below) based upon the
time elapsed between December 31 of the preceding year and your date of
termination. In addition, notwithstanding the fourth sentence of Section 3 above
but contingent upon your delivery of an effective and enforceable Release in
accordance with the foregoing provisions of this Section 7(b), if the date of
such termination occurs following the end of a fiscal year and prior to the date
that you would have otherwise been entitled to be paid your annual bonus for
that fiscal year, the Company will pay you an amount equal to the annual bonus
that you would have received had you remained employed by, and in good standing
with, the Company through the date the annual bonus for that fiscal year is paid
in the following fiscal year, with that amount to be paid at the same time and
manner that such payment would have paid to you had you remained employed
through such date, but in no event later than the last day of the fiscal year
immediately following fiscal year for which such bonus is earned.

 

Payment of this Separation Payment and the additional bonus amount (if any)
under this Section 7(b) and the accelerated vesting of your equity awards under
Section 4, will each be contingent upon the satisfaction of the following
requirements: (i) you execute and deliver to the Company on a timely basis your
required Release in accordance with this Section 7(b), (ii) such Release becomes
effective and enforceable after the expiration of any applicable revocation
period under federal or state law and (iii) you continue to comply with the
Proprietary Information and Inventions Agreement and the restricted covenants
set forth in Section 9 below.

 

4

--------------------------------------------------------------------------------


 


THE SEPARATION PAYMENT UNDER THIS SECTION 7(B) WILL BE PAYABLE IN A SERIES OF
TWELVE (12) SUCCESSIVE EQUAL MONTHLY INSTALLMENTS, BEGINNING ON THE FIRST
REGULAR PAYDAY FOR THE COMPANY’S SALARIED EMPLOYEES, WITHIN THE SIXTY (60)-DAY
PERIOD FOLLOWING THE DATE OF YOUR “SEPARATION FROM SERVICE” (AS SUCH TERM IS
DEFINED IN TREASURY REGULATIONS ISSUED UNDER SECTION 409A OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)) AS A RESULT OF YOUR TERMINATION
“WITHOUT CAUSE” (AS DEFINED BELOW), ON WHICH YOUR EXECUTED RELEASE IS EFFECTIVE
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS FOLLOWING ANY APPLICABLE REVOCATION
PERIOD, OR AS SOON THEREAFTER AS ADMINISTRATIVELY PRACTICABLE, BUT IN NO EVENT
LATER THAN THE LAST DAY OF THAT SIXTY (60)-DAY PERIOD ON WHICH SUCH RELEASE IS
EFFECTIVE AND ENFORCEABLE. YOUR RIGHT TO EACH SUCH MONTHLY INSTALLMENT OF THE
SEPARATION PAYMENT SHALL BE DEEMED, FOR PURPOSES OF SECTION 409A OF THE CODE, TO
BE A RIGHT TO A SERIES OF SEPARATE PAYMENTS.


 


IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY “WITHOUT CAUSE,” THE COMPANY
WILL HAVE NO FURTHER OBLIGATION TO YOU PURSUANT TO THIS LETTER AGREEMENT OTHER
THAN THE ACCRUED OBLIGATIONS, THE ACCELERATION OF VESTING PROVIDED IN SECTION 4
ABOVE AND THE OBLIGATIONS OF THE COMPANY PURSUANT TO THIS SECTION 7(B).


 


IF YOUR EMPLOYMENT IS TERMINATED BY THE COMPANY “WITH CAUSE” AS DEFINED BELOW,
THE COMPANY WILL HAVE NO FURTHER OBLIGATION TO YOU UNDER THE TERMS OF THIS
LETTER AGREEMENT, OTHER THAN THE ACCRUED OBLIGATIONS.


 

Notwithstanding the termination of your employment by the Company “with cause”
or “without cause,” or by you for “good reason”, you will continue to be
obligated to comply with the terms of the Proprietary Information and Inventions
Agreement and the restrictive covenants set forth in Section 9 below.

 

If any payment or benefit received or to be received by you (including any
payment or benefit received pursuant to this letter agreement or otherwise)
would be (in whole or part) subject to the excise tax imposed by Section 4999 of
the Code, or any successor provision thereto, or any similar tax imposed by
state or local law, or any interest or penalties with respect to such excise tax
(such tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then, the cash payments provided
to you under this letter agreement shall first be reduced, with each such
payment to be reduced pro-rata but without any change in the payment date and
with the monthly installments of the Separation Payment to be the first such
cash payments so reduced, and then, if necessary, the accelerated vesting of
your equity awards pursuant to the provisions of this letter agreement shall be
reduced in the same chronological order in which those awards were made, but
only to the extent necessary to assure that you receive only the greater of
(i)  the amount of those payments and benefits which would not constitute a
parachute payment under Code Section 280G or (ii)  the amount which yields you
the greatest after-tax amount of benefits after taking into account any Excise
Tax imposed on the payments and benefits provided you hereunder (or on any other
payments or benefits to which your may become entitled in connection with any
change in control or ownership of the Company or the subsequent termination of
your employment with the Company).

 

(c)           Termination by Death or Disability.  If your employment is
terminated as a result of your death or Disability, the Company will be
obligated to pay the Accrued Obligations to you, your estate or beneficiaries
(as the case may be) on your termination date or as soon as administratively
practicable thereafter, but in no event later than sixty (60) days after the
date of such termination.  In the event of a termination of your employment due
to death or Disability, you or your estate or beneficiaries, as the case may be,
will be entitled to the accelerated vesting of your equity awards as set forth
in Section 4(d) above.  The provisions of this Section 7(c) will not affect or
change the rights or benefits to which you are otherwise entitled under the
Company’s employee benefit plans or otherwise.

 

5

--------------------------------------------------------------------------------


 

 

(d)

Definitions.

 

 

 

 

For purposes of this letter agreement, the following definitions will be in
effect:

 

 

 

 

 

“good reason” means:

 

 

 

 

(i)

a material reduction in your base salary without your prior written consent;

 

 

 

 

(ii)

a material reduction in your authority, duties or responsibilities, without your
prior written consent, unless such reduction is effected at the request of Mark
R. Goldston;

 

 

 

 

(iii)

a material change in the geographic location at which you must perform services
(the parties acknowledge that you are currently required to perform services at
21301 Burbank Boulevard, Woodland Hills, CA 91367) without your prior consent;
or

 

 

 

 

(iv)

any material un-waived breach by the Company of the terms of this letter
agreement; provided however, that with respect to any of the clause (i) —
(iv) events above, you will not be deemed to have resigned for good reason
unless (A) you provide written notice to the Company of the existence of the
good reason event within ninety (90) days after its initial occurrence, (B) the
Company is provided with thirty (30) days in which to cure such good reason
event, and (C) your termination of employment is effected within one hundred
eighty (180) days following the occurrence of the non-cured clause (i) —
(iv) event.

 

 

 

 

 

“with cause” means your commission of any one or more of the following acts:

 

 

 

 

(i)

willfully damaging of the property, business, business relationships, reputation
or goodwill of the Company or its subsidiaries;

 

 

 

 

(ii)

commission of a felony or a misdemeanor involving moral turpitude;

 

 

 

 

(iii)

theft, dishonesty, fraud or embezzlement;

 

 

 

 

(iv)

willfully violating any rules or regulations of any governmental or regulatory
body that is or is reasonably expected to be injurious to the Company or its
subsidiaries;

 

 

 

 

(v)

the use of alcohol, narcotics or other controlled substances to the extent that
it prevents you from efficiently performing services for the Company or its
subsidiaries;

 

 

 

 

(vi)

willfully injuring any other employee of the Company or its subsidiaries;

 

 

 

 

(vii)

willfully injuring any person in the course of performance of services for the
Company or its subsidiaries;

 

 

 

 

(viii)

disclosing to a competitor or other unauthorized persons confidential or
proprietary information or secrets of the Company or its subsidiaries;

 

 

 

 

(ix)

solicitation of business on behalf of a competitor or a potential competitor of
the Company or its subsidiaries;

 

 

 

 

(x)

harassment of any other employee of the Company or its subsidiaries or the
commission of any act which otherwise creates an offensive work environment for
other employees of the Company or its subsidiaries;

 

 

 

 

(xi)

failure for any reason within five (5) days after receipt by you of written
notice thereof from the Company, to correct, cease or otherwise alter any
insubordination, failure to comply with instructions, inattention to or neglect
of the duties to be performed by you or other act or omission to act that in the
opinion of the Company does or may adversely affect the business or operations
of the Company or its subsidiaries;

 

 

 

 

(xii)

breach of any material term of this letter; or

 

 

 

 

(xiii)

any other act or omission that is determined to constitute “cause” in the good
faith discretion of the Board of Directors.

 

 

 

 

 

“without cause” means any reason not within the scope of the definition of the
term “with cause.”

 

6

--------------------------------------------------------------------------------


 

(e)           Code Section 409A Deferral Period.  Notwithstanding any provision
in this letter agreement to the contrary (other than Section 7(f) below), no
payment or distribution under this letter agreement which constitutes an item of
deferred compensation under Section 409A of the Code and becomes payable by
reason of your termination of employment with the Company will be made to you
until you incur a “separation from service” (as such term is defined in Treasury
Regulations issued under Section 409A of the Code) in connection with such 
termination of employment.  For purposes of this letter agreement, each amount
to be paid or benefit to be provided you shall be treated as a separate
identified payment or benefit for purposes of Section 409A of the Code.  In
addition, no payment or benefit which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of
your  separation from service will be made to you prior to the earlier of
(i) the first day of the seventh (7th) month measured from the date of such
separation from service or (ii) the date of your  death, if you are deemed at
the time of such separation from service to be a specified employee (as
determined pursuant to Code Section 409A and the Treasury Regulations
thereunder) and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all payments and benefits deferred
pursuant to this Section 7(e) (whether they would have otherwise been payable in
a single sum or in installments in the absence of such deferral) shall be paid
or provided to you in a lump sum on the first day of the seventh (7th) month
after the date of your separation from service or, if earlier, the first day of
the month immediately following the date the Company receives proof of your
death. Any remaining payments or benefits due under this letter agreement will
be paid in accordance with the normal payment dates specified herein.

 

(f)            Provisions Applicable to “Specified Employee”.  Notwithstanding
Section 7(e) above, the following provisions shall also be applicable to you if
you are a “specified employee” at the time of your separation of service:

 

(i)            Any payments or benefits which become due and payable to you
during the period beginning with the date of your separation from service and
ending on March 15 of the following calendar year shall not be subject to the
holdback provisions of Section 7(e) and shall accordingly be paid as and when
they become due and payable under this letter agreement in accordance with the
short-term deferral exception to Code Section 409A.

 

(ii)           The remaining portion of the payments and benefits to which you
become entitled under this letter agreement, to the extent they do not in the
aggregate exceed the dollar limit described below and are otherwise scheduled to
be paid no later than the last day of the second calendar year following the
calendar year in which your separation from service occurs, shall not be subject
to any deferred commencement date under Section 7(e) and shall be paid to you as
they become due and payable under this letter agreement.  For purposes of this
subparagraph (ii), the applicable dollar limitation will be equal to two times
the lesser of (i) your annualized compensation (based on your annual rate of pay
for the calendar year preceding the calendar year of your separation from
service, adjusted to reflect any increase during that calendar year which was
expected to continue indefinitely had such separation from service not occurred)
or (ii) the compensation limit under Section 401(a)(17) of the Code as in effect
in the year of such  separation from service.  To the extent the portion of the
severance payments and benefits to which you would otherwise be entitled under
this letter agreement during the deferral period under Section 7(e) exceeds the
foregoing dollar limitation, such excess shall be paid in a lump sum upon the
expiration of that deferral period, in accordance with the deferred payment
provisions of Section 7(e), and the remaining severance payments and benefits
(if any) shall be paid in accordance with the normal payment dates specified for
them herein.

 

7

--------------------------------------------------------------------------------


 


8.             WITHHOLDING TAXES.  ALL FORMS OF COMPENSATION PAYABLE PURSUANT TO
THE TERMS THIS LETTER AGREEMENT, WHETHER PAYABLE IN CASH, SHARES OF THE
COMPANY’S COMMON STOCK OR OTHER PROPERTY, ARE SUBJECT TO REDUCTION TO REFLECT
THE APPLICABLE WITHHOLDING AND PAYROLL TAXES.


 


9.             RESTRICTIVE COVENANTS.  UNTIL ONE (1) YEAR AFTER THE TERMINATION
OF YOUR EMPLOYMENT WITH THE COMPANY FOR ANY REASON, SO LONG AS YOU ARE RECEIVING
THE SEPARATION PAYMENT, YOU WILL NOT, AT ANY PLACE IN ANY COUNTY, CITY OR OTHER
POLITICAL SUBDIVISION OF THE UNITED STATES IN WHICH THE COMPANY OR ITS
SUBSIDIARIES IS ENGAGED IN BUSINESS OR PROVIDING ITS SERVICES:


 

a.             directly or indirectly design, develop, manufacture, market or
sell any product or service which is in competition with the products or
services of the Company or its subsidiaries; or

 

b.             directly or indirectly own any interest in, control, be employed
by or associated with or render advisory, consulting or other services
(including but not limited to services in research) to any person or entity, or
subsidiary, subdivision, division or joint venture of such entity in connection
with the design, development, manufacture, marketing or sale of a product or
service which is in competition with the products or services of the Company or
its subsidiaries; provided, however, that nothing in this letter agreement will
prohibit you from owning less than one percent (1%) of the equity interests of
any publicly held entity.

 


10.           ENTIRE AGREEMENT.  THIS LETTER AGREEMENT, TOGETHER WITH THE
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT BETWEEN YOU AND THE COMPANY,
ANY COMPANY HANDBOOKS AND POLICIES IN EFFECT FROM TIME TO TIME AND THE
APPLICABLE STOCK PLANS AND ANY STOCK OPTION AGREEMENTS, RESTRICTED STOCK UNIT
AGREEMENTS OR OTHER AGREEMENT EVIDENCING THE EQUITY AWARDS MADE TO YOU FROM TIME
TO TIME DURING YOUR PERIOD OF EMPLOYMENT (INCLUDING, WITHOUT LIMITATION, THE RSU
AWARD), CONTAINS ALL OF THE TERMS OF YOUR EMPLOYMENT WITH THE COMPANY AND
SUPERSEDES ANY PRIOR UNDERSTANDINGS OR AGREEMENTS, WHETHER ORAL OR WRITTEN,
BETWEEN YOU AND THE COMPANY.  IF ANY PROVISION OF THIS LETTER AGREEMENT IS HELD
BY AN ARBITRATOR OR A COURT OF COMPETENT JURISDICTION TO CONFLICT WITH ANY
FEDERAL, STATE OR LOCAL LAW, OR TO BE OTHERWISE INVALID OR UNENFORCEABLE, SUCH
PROVISION SHALL BE CONSTRUED IN A MANNER SO AS TO MAXIMIZE ITS ENFORCEABILITY
WHILE GIVING THE GREATEST EFFECT AS POSSIBLE TO THE INTENT OF THE PARTIES.  TO
THE EXTENT ANY PROVISION CANNOT BE CONSTRUED TO BE ENFORCEABLE, SUCH PROVISION
WILL BE DEEMED TO BE ELIMINATED FROM THIS LETTER AGREEMENT AND OF NO FORCE OR
EFFECT, AND THE REMAINDER OF THIS LETTER AGREEMENT WILL OTHERWISE REMAIN IN FULL
FORCE AND EFFECT AND BE CONSTRUED AS IF SUCH PORTION HAD NOT BEEN INCLUDED IN
THIS LETTER AGREEMENT. THIS LETTER AGREEMENT IS NOT ASSIGNABLE BY YOU.  THIS
LETTER AGREEMENT MAY BE ASSIGNED BY THE COMPANY TO ITS SUBSIDIARIES OR TO
SUCCESSORS IN INTEREST TO THE COMPANY OR ITS LINES OF BUSINESS.


 


11.           AMENDMENT AND GOVERNING LAW.  THIS LETTER AGREEMENT MAY NOT BE
AMENDED OR MODIFIED EXCEPT BY AN EXPRESS WRITTEN AGREEMENT SIGNED BY YOU AND THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY.  THE TERMS OF THIS LETTER AGREEMENT AND
THE RESOLUTION OF ANY DISPUTES WILL BE GOVERNED BY CALIFORNIA LAW, AND VENUE FOR
ANY DISPUTES WILL BE IN LOS ANGELES, CALIFORNIA.


 


12.           TERM.  THIS LETTER AGREEMENT WILL EXPIRE ON AUGUST 15, 2012,
EXCEPT SECTIONS 6, 7(E), 7(F), 8, 9, 10, 11 AND 12 WILL SURVIVE SUCH
EXPIRATION.  FOLLOWING THE EXPIRATION OF THIS LETTER AGREEMENT, YOUR EMPLOYMENT
WITH THE COMPANY WILL CONTINUE TO BE “AT WILL”.

 

8

--------------------------------------------------------------------------------


 

We look forward to continuing to work with you.  Please indicate your agreement
with the terms and provisions of this letter agreement by signing and dating the
enclosed duplicate copy and returning it to me by August 15, 2009.

 

If you have any questions, please call the undersigned.

 

 

Very truly yours,

 

 

 

UNITED ONLINE, INC.

 

 

 

 

 

 

By:

/s/ Mark R. Goldston

 

 

Mark R. Goldston

 

 

Chairman, President and Chief Executive Officer

 

I have read the foregoing and accept the terms and provisions set forth in this
letter agreement as of the date shown at the top of this letter agreement:

 

 

/s/ Charles B. Ammann

 

Charles B. Ammann

 

 

9

--------------------------------------------------------------------------------


 

Appendix A

 

[Proprietary Information and Inventions Agreement]

 

[to be attached]

 

10

--------------------------------------------------------------------------------
